Title: To James Madison from Tench Coxe, 8 January 1821
From: Coxe, Tench
To: Madison, James


                
                    Dear Sir
                    Philadelphia Jan. 8. 1821.
                
                I have heard of a collection of the debates in Congress between 1790 and 1800, which are to be shewn to me and will at least direct my searches and attention. Perhaps want of money, which exists in the case, may occasion a sale. If it should I shall make the terms known to you.
                Our state after 41 years, and with only 700 to 800 slaves in 1810 are about to pass a final abolition act, paying every owner a value by arbitration or a jury as he may prefer, if they do not accept the slave at his value. As our law of 1780 gave nothing for value or damage and this is to give it by a bill drawn by a counsellor at law of our abolition society it makes the states with many slaves safe and free from the ruinous and disorganizing pretense that there is in our states & union no property in slaves. I have carefully conferred with one of Philadelphia county senators, who moved the resolution at Harrisburg and with the counsellor who in cooperation with Mr. Rawle their president, drew the pending bill. Pennsa. having 3800 slaves in 1790 has spread her slow gradual abolition of slavery over a period of 41 years tho joined on the east west & north by states with few slaves.
                I have on my table a 12th number of my series of papers, which I enclose for your amusement. The last N. 13 will appear to morrow. The emphatic manner, in which I maintained in all of them the rights of property, to which the abolition as a general consideration feel the greatest respect, has I am satisfied convinced such men as Messrs. Rawle, Sargeant, Binny, Ingersoll & Morgan that no law could be advocated by men of their characters, which did not provide full & prompt payment.
                I shall be glad after you have satisfied yourself with the enclosed, if you will cover it to him with my respects. I wish as long as I shall live that the details of my conduct and the grounds of it may be known and understood by you and by him.
                The English quarterly review in a tract upon Germany undertakes to give a concluding paragraph, wch. will be translated into the German in Hanover and circulated through that interesting Empire defaming us for having refused in Congress the abolition of Slavery in Missouri; while “despotic Russia” is abolishing slavery. We are cultivating in New York & Pennsylvania, and shall send a full reply. It will be published here on the first dearth

of foreign Intelligence. I have endeavoured also in drawing it to throw in sedatives for the Missouri agitations. Great Britain is not popular among the old unappostate revolutionary men North of Maryland nor with the constitutional, republican or democratic interest there, and we believe that they are much changed since the first hasty feelings on the Missouri case.
                If Spain has really ratified our Florida treaty, her abolition of the papal & ecclesiastical pomp, wealth, luxury, despotism, and general march in Europe with her moderation in S America renders her truly and deeply interesting to us and all other real friends of civil & religious liberty. I should not be surprized if she expressed her dissatisfaction at the treatment Austria seems to contemplate of Naples, & many in France would be pleased at her interfering in like manner.
                You have seen with comfort that our exports by the return to Sept 30. 1820 amount to almost 70,000,000. The first year of this government was 18,000,000. The œconomy of money, of expenditures public & private and generally our encreased prudence on the pecuniary subject are working wonders for us. I have the honor to be with perfect respect dear Sir yr. most obedt h Servt
                
                    Tench Coxe
                
                
                    Genl. Hiester has appointed but two officers, his Secretary & Attorney General. He had urgent federal applications of abilities and weight; but did not give them either of those important offices. Mr. Gregg you know Mr. Elder is also a Democrat. Mr. Hiester will not be separated from the republican administration of the Union and Mr. Mo[n]roe has his entire confidence and decided attachment.
                
            